DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the “FIG. 7” at the end of the Abstract is not needed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim contains language wherein a judgement of whether an alarm management apparatus “is usable”.  This is unclear in relation to the context of the claim.  Does this mean that the management apparatus is not operational?  Only 
The same rejection is made for claims 4 and 7 as the phrase “is usable” is found in those claim s as well.
Regarding claim 4, it is unknown what exactly the “information amount” that is to be suppressed refers to.  What amount of information needs to be suppressed?  If all information is to be suppressed, then it would be impossible for the invention to be carried out.
Claims 2, 3, 5, and 6 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litovtchenko et al [US 2018/0233026] (supplied by applicant).
For claim 1, the information processing apparatus (Abstract: alarm processing circuit) taught by Litovtchenko includes the following claimed subject matter, as noted, 1) the claimed communication interface is met by the alarm handling circuitry (No. 400 or 500) configured to receive first alarm information (No. 332i) indicating an alarm of a 
For claim 3, the Litovtchenko reference presents first alarm information (No. 336) or third alarm information (No. 336_2) as described in claim 1 above.  The claimed supplementary information is seen in the specification (Paragraph 101) wherein the third monitoring circuit (No. 450) may include a further alarm existence determination circuit and further response provision determination circuit to determine whether the second processed alarm signal has been provided.
For claim 5, the claimed plurality of control apparatuses is met by the plurality of alarm sources (Nos. 466, 468) wherein the fault signaling protocol handler (No. 470, 471) is used to signal a specific fault.
For claim 6, the alarm management system (alarm handling circuitry) of Litovtchenko includes information processing apparatus, control apparatus (No. 466), and an alarm management apparatus (Nos. 338, 331).
For claim 7, the alarm management method taught by Litovtchenko includes the following claimed steps, as noted, 1) the claimed transmitting first alarm information is achieved using the external alarm source (No. 466) indicating an alarm of a system (No. 332i) to an information processing apparatus (No. 400, 500), 2) the claimed receiving the first alarm information from the control apparatus is achieved using first monitoring circuit (No. 338) and alarm processing circuit (No. 331), 3) the claimed transmitting second alarm information is achieved by the alarm processing circuit (No. 331) that transmits second alarm information (No. 336_2), 4) the claimed receiving the first alarm information and the second alarm information is achieved using the first and second alarm processing circuits (Nos. 330 and 331), and 5) the claimed making a judgment is achieved by the third monitoring circuit (No. 450) configured to make a judgment of whether the alarm apparatus is usable (Paragraph 98:  third monitoring circuit 450 inputs a further alive indication signal 446 indicating whether the alarm processing circuit 331 is operating), selecting, in accordance with a result of the judgment, one of the first alarm information and the second alarm information, and outputting selected alarm information (Paragraph 58: provide a first processed alarm signal 336 or the second processed alarm signal 336_2), or third alarm information obtained by the controller processing the selected alarm information (Paragraph 100: the further processed alarm response signal 336_2 is provided when the 331 is not operating), to a user as presented alarm information (safety management unit No. 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Litovtchenko et al in view of Winter et al [U.S. 5,996,023].
For claim 4, the Litovtchenko reference does not mention using buffers to store the alarm information.
Buffers, or caches, have been used in memory or storage systems for some time.  And the pre-alarm buffer management system taught by Winter includes a storage apparatus in which video data is stored and appointed for permanent recording.  In addition to quasi-permanent video data files (No. 104), there is also stored data maintained in a pre-alarm buffer section of the disk (No. 106).  According to the Background (Col. 1, Ln. 64 – Col. 2, Ln. 1), pre-alarm buffering represents a desirable compromise over the prior art that avoids devoting permanent storage capacity to large quantities of uninteresting information, while increasing the likelihood that significant information will be permanently recorded.
The Winter reference presents a desirable improvement in terms of storage functions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate buffers in the system of Litovtchenko for the purpose of devoting proper storage capacity to significant information.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takei [U.S. 6,006,019] uses buffers with internal memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
1/13/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687